 

Exhibit 10.116

 

AMENDMENT NO. 8 TO CREDIT AND SECURITY AGREEMENT

 

THIS AMENDMENT NO. 8 TO CREDIT AND SECURITY AGREEMENT (this “Amendment”) is made
as of this 28th day of January, 2016, by and among TWINLAB CONSOLIDATED
HOLDINGS, INC., a Nevada corporation (“TCHI”), TWINLAB CONSOLIDATION
CORPORATION, a Delaware corporation (“TCC”), TWINLAB HOLDINGS, INC., a Michigan
corporation, ISI BRANDS INC., a Michigan corporation, TWINLAB CORPORATION, a
Delaware corporation (“Twinlab Corporation”), NUTRASCIENCE LABS, INC., a
Delaware corporation (formerly known as TCC CM Subco I, Inc.), and NUTRASCIENCE
LABS IP CORPORATION, a Delaware corporation (formerly known as TCC CM Subco II,
Inc.), ORGANIC HOLDINGS LLC, a Delaware limited liability company, RESERVE LIFE
ORGANICS, LLC, a Delaware limited liability company, RESVITALE, LLC, a Delaware
limited liability company, RE-BODY, LLC, a Delaware limited liability company,
INNOVITAMIN ORGANICS, LLC, a Delaware limited liability company, ORGANICS
MANAGEMENT LLC, a Delaware limited liability company, COCOAWELL, LLC, a Delaware
limited liability company, FEMBODY, LLC, a Delaware limited liability company,
RESERVE LIFE NUTRITION, L.L.C., a Delaware limited liability company, INNOVITA
SPECIALTY DISTRIBUTION, LLC, a Delaware limited liability company, and JOIE
ESSANCE, LLC, a Delaware limited liability company (each of the foregoing
Persons being referred to herein individually as a “Borrower”, and collectively
as “Borrowers”), and MIDCAP FUNDING X TRUST, a Delaware statutory trust, as
successor-by-assignment from MidCap Financial Trust (as Agent for Lenders,
“Agent”, and individually, as a Lender), and the other financial institutions or
other entities from time to time parties to the Credit Agreement referenced
below, each as a Lender.

 

RECITALS

 

A.           Pursuant to that certain Credit and Security Agreement dated as of
January 22, 2015 by and among Borrowers, Agent and Lenders (as amended by that
certain Amendment No. 1 to Credit and Security Agreement and Limited Consent
dated as of February 4, 2015, by that certain Amendment No. 2 to Credit and
Security Agreement and Limited Consent dated as of April 7, 2015, by that
certain Amendment No. 3 to Credit and Security Agreement and Limited Consent
dated as of April 30, 2015, by that certain Amendment No. 4 to Credit and
Security Agreement and Limited Waiver dated as of June 30, 2015, by that certain
Amendment No. 5 to Credit and Security Agreement and Limited Consent dated as of
June 30, 2015, by that certain Amendment No. 6 to Credit and Security Agreement,
Limited Consent and Limited Waiver dated as of September 9, 2015, by that
certain Amendment No. 7 and Joinder Agreement to Credit and Security Agreement
dated as of October 5, 2015 and as further amended hereby and as it may be
further amended, modified and restated from time to time, the “Credit
Agreement”), Agent and Lenders agreed to make available to Borrowers a secured
revolving credit facility in a principal amount of up to $15,000,000 from time
to time (as amended, modified, supplemented, extended and restated from time to
time, collectively, the “Loans”). Capitalized terms used but not otherwise
defined in this Amendment shall have the meanings set forth in the Credit
Agreement.

 

   

 

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Amendment, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Lenders and Borrowers
hereby agree as follows:

 

1.           Recitals. This Amendment shall constitute a Financing Document and
the Recitals set forth above shall be construed as part of this Amendment as if
set forth fully in the body of this Amendment.

 

2.           Amendment to Credit Agreement.

 

(a)          Section 1.1 of the Credit Agreement is hereby amended to add the
defined terms “Golisano Holdings,” “Golisano Holdings Debt,” “Subordination
Agreement (Golisano Holdings),” “Great Harbor,” “Great Harbor Debt” and
“Subordination Agreement (Great Harbor),” in their respective alphabetical
order:

 

“Golisano Holdings” means Golisano Holdings LLC, a New York limited liability
company.

 

“Golisano Holdings Debt” means the “Subordinated Loans” (as that term is defined
in the Subordination Agreement (Golisano Holdings).

 

“Great Harbor” means Great Harbor Capital, LLC, a Delaware limited liability
company.

 

“Great Harbor Debt” means the “Subordinated Loans” (as that term is defined in
the Subordination Agreement (Great Harbor).

 

“Subordination Agreement (Golisano Holdings)” means the Subordination Agreement
dated as of January 28, 2016 between Agent and Golisano Holdings and
acknowledged by Borrowers, as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

 

“Subordination Agreement (Great Harbor)” means the Subordination Agreement dated
as of January 28, 2016 between Agent and Great Harbor and acknowledged by
Borrowers, as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

 

(b)          Section 1.1 – Definitions of Commitment Expiry Date and Permitted
Debt. The defined terms “Commitment Expiry Date” and “Permitted Debt” in Section
1.1 of the Credit Agreement are hereby amended and restated, respectively, in
their entirety as follows:

 

“Commitment Expiry Date” means the date that is four (4) years following the
Closing Date.

 

   

 

 

“Permitted Debt” means: (a) Borrowers’ and its Subsidiaries’ Debt to Agent and
each Lender under this Agreement and the other Financing Documents; (b) Debt
incurred as a result of endorsing negotiable instruments received in the
Ordinary Course of Business; (c) purchase money Debt with respect to equipment,
Debt listed on Schedule 5.1, and such other Debt (other than the Essex Lease)
not to exceed $3,000,000 at any time (whether in the form of a loan or a Capital
Lease) used solely to acquire equipment used in the Ordinary Course of Business
and secured only by such equipment; (d) Debt existing on the date of this
Agreement and described on Schedule 5.1 and any Refinancing Debt with respect
thereto; (e) Debt in the form of insurance premiums financed through the
applicable insurance company; (f) trade accounts payable arising and paid on a
timely basis and in the Ordinary Course of Business; (g) Subordinated Debt (for
the avoidance of doubt, including the Golisano Holdings Debt and Great Harbor
Debt), (h) the Essex Lease; (i) the Nutricap Seller Notes; (j) the JL Properties
Reimbursement Agreement; and (k) the DVA Note, to the extent issued in
accordance with the terms of the DVA Put Agreement.

 

3.           Confirmation of Representations and Warranties; Reaffirmation of
Security Interest. Each Borrower hereby (a) confirms that all of the
representations and warranties set forth in the Credit Agreement are true and
correct with respect to such Borrower as of the date hereof, and (b) covenants
to perform its respective obligations under the Credit Agreement. Each Borrower
confirms and agrees that all security interests and Liens granted to Agent
continue in full force and effect, and all Collateral remains free and clear of
any Liens, other than those granted to Agent and Permitted Liens. Nothing herein
is intended to impair or limit the validity, priority or extent of Agent’s
security interests in and Liens on the Collateral.

 

4.           Enforceability. This Amendment constitutes the legal, valid and
binding obligation of each Borrower, and is enforceable against each Borrowers
in accordance with its terms, except as the enforceability thereof may be
limited by bankruptcy, insolvency or other similar laws relating to the
enforcement of creditors’ rights generally and by general equitable principles.

 

5.           Costs and Fees. Borrowers shall be responsible for the payment of
all reasonable costs and fees of Agent’s counsel incurred in connection with the
preparation of this Amendment and any related documents. If Agent or any Lender
uses in-house counsel for any of these purposes, Borrowers further agree that
the Obligations include reasonable charges for such work commensurate with the
fees that would otherwise be charged by outside legal counsel selected by Agent
or such Lender for the work performed. Borrowers hereby authorize Agent to
deduct all of such fees set forth in this Section 8 from the proceeds of one or
more Revolving Loans made under the Credit Agreement.

 

6.           Conditions to Effectiveness. This Amendment shall become effective
as of the date on which each of the following conditions has been satisfied (the
“Effective Date”):

 

   

 

 

(a)          Borrowers shall have delivered to Agent this Amendment, duly
executed by an authorized officer of each Borrower;

 

(b)          Agent shall have received the fully executed copies of the
Subordination Agreement (Great Harbor), the Subordination Agreement (Golisano
Holdings), the Subordinated Debt Documents, the Subordinated Loan Documents (as
such term is defined in the Subordination Agreement (Great Harbor)) and the
Subordinated Loan Documents (as such term is defined in the Subordination
Agreement (Golisano Holdings)), in each case in form and substance satisfactory
to Agent;

 

(c)          all representations and warranties of Borrowers contained herein
shall be true and correct in all material respects as of the Effective Date (and
such parties’ delivery of their respective signatures hereto shall be deemed to
be its certification thereof); and

 

(d)           Agent shall have received from Borrowers of all of the fees owing
pursuant to this Amendment and Agent’s reasonable out-of-pocket legal fees and
expenses.

 

7.           Release. Each Borrower, voluntarily, knowingly, unconditionally and
irrevocably, with specific and express intent, for and on behalf of itself and
all of its respective parents, subsidiaries, affiliates, members, managers,
predecessors, successors, and assigns, and each of their respective current and
former directors, officers, shareholders, agents, and employees (collectively,
“Releasing Parties”), does hereby fully and completely release, acquit and
forever discharge each Indemnitee of and from any and all actions, causes of
action, suits, debts, disputes, damages, claims, obligations, liabilities,
costs, expenses and demands of any kind whatsoever, at law or in equity, whether
matured or unmatured, liquidated or unliquidated, vested or contingent, choate
or inchoate, known or unknown that the Releasing Parties (or any of them) has
against the Indemnitees (or any of them) that directly or indirectly arise out
of, are based upon or are in any manner connected with any Prior Related Event.
“Prior Related Event” means any transaction, event, circumstance, action,
failure to act, occurrence of any type or sort, whether known or unknown, which
occurred, existed, was taken, was permitted or begun in accordance with,
pursuant to or by virtue of (a) any of the terms of this Amendment or any other
Financing Document, (b) any actions, transactions, matters or circumstances
related hereto or thereto, (c) the conduct of the relationship between any
Indemnitee and any Borrower, or (d) any other actions or inactions by any
Indemnitee, all on or prior to the Effective Date. Each Borrower acknowledges
that the foregoing release is a material inducement to Agent’s and Lender’s
decision to enter into this Amendment and to agree to the modifications
contemplated hereunder.

 

8.           No Waiver or Novation. The execution, delivery and effectiveness of
this Amendment shall not, except as expressly provided in this Amendment,
operate as a waiver of any right, power or remedy of Agent, nor constitute a
waiver of any provision of the Credit Agreement, the Financing Documents or any
other documents, instruments and agreements executed or delivered in connection
with any of the foregoing. Except as expressly provided herein, nothing herein
is intended or shall be construed as a waiver of any existing Defaults or Events
of Default under the Credit Agreement or other Financing Documents or any of
Agent’s rights and remedies in respect of such Defaults or Events of Default.
This Amendment (together with any other document executed in connection
herewith) is not intended to be, nor shall it be construed as, a novation of the
Credit Agreement.

 

   

 

 

9.           Affirmation. Except as specifically amended and waived pursuant to
the terms hereof, the Credit Agreement and all other Financing Documents (and
all covenants, terms, conditions and agreements therein) shall remain in full
force and effect, and are hereby ratified and confirmed in all respects by
Borrowers. Each Borrower covenants and agrees to comply with all of the terms,
covenants and conditions of the Credit Agreement (as amended hereby) and the
Financing Documents, notwithstanding any prior course of conduct, waivers,
releases or other actions or inactions on Agent’s or any Lender’s part which
might otherwise constitute or be construed as a waiver of or amendment to such
terms, covenants and conditions.

 

10.         Miscellaneous.

 

(a)          Reference to the Effect on the Credit Agreement. Upon the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of similar import shall
mean and be a reference to the Credit Agreement, as amended by this Amendment.
Except as specifically amended and waived above, the Credit Agreement, and all
other Financing Documents (and all covenants, terms, conditions and agreements
therein), shall remain in full force and effect, and are hereby ratified and
confirmed in all respects by Borrowers.

 

(b)          Incorporation of Credit Agreement Provisions. The provisions
contained in Section 11.6 (Indemnification), Section 12.8 (Governing Law;
Submission to Jurisdiction) and Section 12.9 (Waiver of Jury Trial) of the
Credit Agreement are incorporated herein by reference to the same extent as if
reproduced herein in their entirety.

 

(c)          Headings. Section headings in this Amendment are included for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

(d)          Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Signatures by
facsimile or by electronic mail delivery of an electronic version (e.g., .pdf or
.tif file) of an executed signature page shall be treated as delivery of an
original and shall bind the parties hereto. This Amendment constitutes the
entire agreement and understanding among the parties hereto and supersede any
and all prior agreements and understandings, oral or written, relating to the
subject matter hereof.

 

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

   

 

 

(Signature Page to Amendment No. 8 to Credit and Security Agreement)

 

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
document constitute an agreement executed under seal, the undersigned have
executed this Amendment under seal as of the day and year first hereinabove set
forth.

 

AGENT: MIDCAP FUNDING X TRUST, a Delaware statutory trust, as
successor-by-assignment from MidCap Financial Trust         By: Apollo Capital
Management, L.P.,     its investment manager         By: Apollo Capital
Management GP, LLC,   its general partner

 

  By: /s/ Maurice Amsellem (SEAL)



  Name: Maurice Amsellem     Title: Authorized Signatory  

 

LENDER: MIDCAP FUNDING X TRUST, a Delaware statutory trust, as
successor-by-assignment from MidCap Financial Trust         By: Apollo Capital
Management, L.P.,     its investment manager         By: Apollo Capital
Management GP, LLC,   its general partner

 

  By: /s/ Maurice Amsellem (SEAL)



  Name: Maurice Amsellem     Title: Authorized Signatory  

 

   

 

 

(Signature Page to Amendment No. 8 to Credit and Security Agreement)

 

BORROWERS:   TWINLAB CONSOLIDATION CORPORATION             By:  /s/ Thomas A.
Tolworthy (Seal)       Name: Thomas A. Tolworthy       Title:   Chief Executive
Officer and President             TWINLAB CONSOLIDATED HOLDINGS, INC.   TWINLAB
HOLDINGS, INC.               By: /s/ Thomas A. Tolworthy (Seal) By: /s/ Thomas
A. Tolworthy (Seal) Name:  Thomas A. Tolworthy Name:  Thomas A. Tolworthy
Title:  Chief Executive Officer and President Title:  Chief Executive Officer
and President             TWINLAB CORPORATION   ISI BRANDS INC.              
By: /s/ Thomas A. Tolworthy (Seal) By: /s/ Thomas A. Tolworthy (Seal)
Name:  Thomas A. Tolworthy Name:  Thomas A. Tolworthy Title:  Chief Executive
Officer and President Title:  Chief Executive Officer and President            
NUTRASCIENCE LABS, INC.   NUTRASCIENCE LABS IP CORPORATION             By: /s/
Thomas A. Tolworthy (Seal) By: /s/ Thomas A. Tolworthy (Seal) Name:  Thomas A.
Tolworthy Name:  Thomas A. Tolworthy Title:  Chief Executive Officer and
President Title:  Chief Executive Officer and President             ORGANIC
HOLDINGS LLC   RESERVE LIFE ORGANICS, LLC               By: /s/ Thomas A.
Tolworthy (Seal) By ORGANIC HOLDINGS LLC,   Name: Thomas A. Tolworthy its sole
Member   Title:  Sole Manager             By: /s/ Thomas A. Tolworthy (Seal)    
  Name: Thomas A. Tolworthy       Title:  Sole Manager

 

   

 

 

(Signature Page to Amendment No. 8 to Credit and Security Agreement)

 

RESVITALE, LLC   RE-BODY, LLC               By ORGANIC HOLDINGS LLC,   By
ORGANIC HOLDINGS LLC,   its sole Member   its sole Member               By: /s/
Thomas A. Tolworthy (Seal) By: /s/ Thomas A. Tolworthy (Seal) Name: Thomas A.
Tolworthy Name: Thomas A. Tolworthy Title:  Sole Manager Title:  Sole Manager  
          INNOVITAMIN ORGANICS, LLC   ORGANICS MANAGEMENT LLC               By
ORGANIC HOLDINGS LLC,   By ORGANIC HOLDINGS LLC,   its sole Member   its sole
Member               By: /s/ Thomas A. Tolworthy (Seal) By: /s/ Thomas A.
Tolworthy (Seal) Name: Thomas A. Tolworthy Name: Thomas A. Tolworthy
Title:  Sole Manager Title:  Sole Manager             COCOAWELL, LLC   FEMBODY,
LLC               By ORGANIC HOLDINGS LLC,   By ORGANIC HOLDINGS LLC,   its sole
Member   its sole Member               By: /s/ Thomas A. Tolworthy (Seal) By:
/s/ Thomas A. Tolworthy (Seal) Name: Thomas A. Tolworthy Name: Thomas A.
Tolworthy Title:  Sole Manager Title:  Sole Manager             RESERVE LIFE
NUTRITION, L.L.C.   INNOVITA SPECIALTY DISTRIBUTION, LLC               By
ORGANIC HOLDINGS LLC,   By ORGANIC HOLDINGS LLC,   its sole Member   its sole
Member               By: /s/ Thomas A. Tolworthy (Seal) By: /s/ Thomas A.
Tolworthy (Seal) Name: Thomas A. Tolworthy Name: Thomas A. Tolworthy
Title:  Sole Manager Title:  Sole Manager             JOIE ESSANCE, LLC        
            By ORGANIC HOLDINGS LLC,         its sole Member                    
By: /s/ Thomas A. Tolworthy (Seal)       Name: Thomas A. Tolworthy      
Title:  Sole Manager      

 



   

